Title: To George Washington from the Massachusetts Council, 31 July 1780
From: Massachusetts Council
To: Washington, George


					
						State of Massachusetts BayCouncil Chamber Boston July 31st 1780
						Sir,
					
					Your Excellency’s favors of the 19th & 22d inst. have been received & Communicated to the Council The Contents were immediately

attended to & We should with Chearfulness have fully complied with the requests therein contained had it been in our Power but upon Inquiring into the State of our Military Stores We found that neither Cannon, Shott, Howitzers or Shells could be spared from this State without rendering our several Fortresses defenceless nay that We have not a sufficiency of several of these Articles for ourselves, however We hope that the Arrival of Admiral Ternay with the Squadron under his Command will furnish, with what you may obtain from other States, a sufficient supply of those Articles—With respect to powder our Magazines are left so destitute of that Articles by means of the Powder we have within a short time past furnished the Continent with, that We cannot consistent with our own Safety at present spare any more, however We have given Orders to the Owners of the several Powder Mills in this State to Manufacture what Salt Petre & Sulphur We have on hand into Powder with all possible Expedition so that in a short time We flatter ourselves We shall have some to spare, in the mean time We have the Pleasure to inform You, that upon Applicaton to Mr Valnais the French Consul here, upon this Subject, he informs us that Messrs Count de Capellis & Blanchard, one of whom is Major of the French Fleet: have told him to assure us that they know that Count de Rochamb⟨eau⟩ has said that he can supply you with Powder until the Arrival of the Alliance—With respect to Arms & Cartouch Boxes We have directed the Board of War of this State to forward immediately to Fish Kill all the Arms & Cartouch Boxes this State is possessed of with Orders to have them delivered to the Commissary of Military Stores there—The Arms amount to Thirteen hundred & Twenty three with Bayonets for the same & the Cartouch Boxes to five hundred & Sixty four—This is all that this State are at present possessed of—We may not omit to mention at this time that the Militia of this State detached for three Months destined for Claverack were many of them upon their March but upon receiving advice from Genl Rochambeau & Major Genl Heath that the Enemy had in Contemplation making a descent upon Rhode Island & they having requested that all the three Months Militia, excepting those of the Counties of Hampshire & Berkshire might be ordered with all possible dispatch to Rhode Island, where it was probable they would not long be detained, We immediately issued our Orders for that purpose, a Copy of which you have inclosed.
					You may depend that no exertions of Our’s shall be wanting that the Measures in Execution may not be suffered to relax but pushed on with the greatest Activity & Zeal. In the Name & behalf of the Council I am With every Sentiment of Esteem Your Excellency’s Most Obedt Humble Servt
					
						James Bowdoin Presidt
					
				 